Case 2:20-mj-00814-VCF Document 2 Filed 01/27/21 Page 1 of 3




              SEALED




                                Office of the United States Attorney
                                District of Nevada
                                501 Las Vegas Boulevard South,
                                Suite 1100
                                Las Vegas, Nevada 89101
                                (702) 388-6336
              Case 2:20-mj-00814-VCF Document 2 Filed 01/27/21 Page 2 of 3




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
     Representing the United States of America
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9    IN THE MATTER OF THE
     APPLICATION OF THE UNITED                                Case No. 2:20-mj-814-VCF
10   STATES OF AMERICA FOR A
     WARRANT AUTHORIZING THE                                  GOVERNMENT’S MOTION TO
11   INSTALLATION AND MONITORING                              UNSEAL CASE
     OF A TRACKING DEVICE IN OR ON A
12   WHITE 2013 KIA SEDAN, BEARING
     NEVADA LICENSE PLATE 499M20.
13

14         The United States of America, by and through its attorneys, NICHOLAS A. TRUTANICH,

15   United States Attorney, and Allison Reese, Assistant United States Attorney, and respectlly moves

16   this Court for an Order to UNSEAL the instant case.

17   DATED this 25th day of January, 2021.

18                                            Respectfully,

19                                            NICHOLAS A. TRUTANICH
                                              United States Attorney
20
                                              / s / Allison Reese
21                                            ______________________________
                                              ALLISON REESE
22                                            Assistant United States Attorney
                                              Attorneys for Plaintiff
23
                                              UNITED STATES OF AMERICA
24
             Case 2:20-mj-00814-VCF Document 2 Filed 01/27/21 Page 3 of 3




1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
2

3    IN THE MATTER OF THE
     APPLICATION OF THE UNITED                         Case No. 2:20-mj-814-VCF
4    STATES OF AMERICA FOR A
     WARRANT AUTHORIZING THE                           ORDER TO UNSEAL CASE
5    INSTALLATION AND MONITORING
     OF A TRACKING DEVICE IN OR ON A
6    WHITE 2013 KIA SEDAN, BEARING
     NEVADA LICENSE PLATE 499M20.
7

8          Based on the Motion of the Government, and good cause appearing therefore,

9    IT IS HEREBY ORDERED that the instant case shall be unsealed.

10                     27th
           DATED this ____ day of January, 2021.

11

12                                                 _______________________________________
                                                   Hon. Cam Ferenbach
13                                                 United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24
                                              2
